Case 1:19-cr-00254-ALC Document 90 Filed 07/26/21 Page 1of1

 

JC SDNY
VOCUMENT ELECTRONICALLY
| FILED
UNITED STATES DISTRICT COURT | DOC#:
SOUTHERN DISTRICT OF NEW YORK | DATEFILED: 7-26-27
x
UNITED STATES OF AMERICA, :
Plaintiff, :
: 19-CR-254 (ALC)
~against- :
: ORDER
REGINALD FOWLER, ;
Defendant. :
x

 

ANDREW L. CARTER, JR., District Judge:
A telephone status conference is set for August 4, 2021 at 12:30 p.m. The parties should
contact the Court at 1-888-363-4749 on the date and time specified above and once prompted,

should dial access code 3768660.

SO ORDERED.
Dated: New York, New York
July 26, 2021

(Ard. 7 Cong

ANDREW L. CARTER, JR.
United States District Judge

 

 
